United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-30784
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN SALGADO-DIAZ, also known as Alfredo Garcia Moreno,
also known as Rafael Baes, also known as Rafael Baez-Salgado,
also known as Feliz A. Santos, also known as Roberto Chaidez,
also known as Juan Diaz, also known as Juan S. Diaz, also known
as Camilo Casillas,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 01-CR-60126-ALL
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan

Salgado-Diaz (Salgado) has moved for leave to withdraw and has

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967).    Salgado has not filed a response.   Our independent

review of the record and counsel’s brief shows that there are no

nonfrivolous issues for appeal.    Accordingly, counsel’s motion

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-30784
                               -2-

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and this appeal is DISMISSED.   See

5TH CIR. R. 42.2.